Case: 17-15658   Date Filed: 07/25/2018   Page: 1 of 5


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-15658
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 2:17-cv-14248-RLR



STEPHEN D. LEONARD,

                                                          Plaintiff-Appellant,

                                 versus

STATE OF FLORIDA,
SECRETARY, DEPARTMENT OF CORRECTIONS,
WARDEN, OKEECHOBEE CORRECTIONAL INSTITUTION,
ASSISTANT WARDEN, OKEECHOBEE CORRECTIONAL
INSTITUTION,
ASSISTANT WARDEN OF PROGRAMS AT O.C.I., et al.,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                            (July 25, 2018)
               Case: 17-15658     Date Filed: 07/25/2018    Page: 2 of 5


Before WILLIAM PRYOR, NEWSOM and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Stephen D. Leonard appeals pro se the dismissal without prejudice of his

complaint that the State of Florida, prison officials, and private healthcare

companies unlawfully denied his medical grievances, falsely accused him of and

imprisoned him for disobeying prison rules in retaliation for filing a grievance

against a female officer, and were deliberately indifferent to his medical needs by

delaying treatment for a growth on his left lung. 42 U.S.C. § 1983. Leonard also

appeals the denial of his motions for reconsideration and for appointed counsel.

We affirm.

      Leonard moved for the appointment of counsel to assist him in litigating his

complaint and for leave to amend his complaint to add a claim under the Racketeer

Influenced and Corrupt Organizations Act, but a magistrate judge denied both

motions. With respect to Leonard’s request for counsel, the magistrate judge

explained that, because Leonard filed “a private civil suit,” he was ordinarily

“required to bear [his] own expenses . . . [for] counsel, just as is any private

litigant.” But the magistrate judge assured Leonard that, “[s]hould developments in

the case alter that assessment at a later time, appropriate steps will be taken.”

      The district court adopted the magistrate judge’s recommendation to dismiss

Leonard’s complaint for failure to state a claim. See 28 U.S.C. §§ 636(b)(1),


                                           2
               Case: 17-15658     Date Filed: 07/25/2018     Page: 3 of 5


1915A(b)(1). The district court ruled that Leonard’s claims against the State and its

officials were barred by sovereign immunity; that Leonard could not pursue

criminal charges against the defendants; that Leonard’s claims against prison

officers for retaliation failed because he was found guilty of disobeying prison

rules; and that one officer’s alleged verbal abuse of Leonard did not violate his

constitutional rights. The district court ruled that Leonard failed to allege that the

private companies providing medical treatment had adopted a custom or policy that

caused a violation of his federal rights. It also ruled that prison officials did not

exhibit deliberate indifference to Leonard’s serious medical needs when the delays

in his treatment were attributable to his disagreement with the treatment regimen

and to his failure to comply with the prison sick-call policy. The district court also

ruled that prison officials could not be found liable for wrongly denying grievances

when Leonard “fail[ed] to explain the content of the grievances, to whom he

directed them, and what response he received” and that supervisory liability could

not be imposed on state and prison officials for failing to intercede in Leonard’s

treatment without some evidence that his grievances notified the officials of a

constitutional violation they had to cease.

      The district court did not err by dismissing Leonard’s complaint. The district

court is required to dismiss any part of a prisoner’s complaint that fails to state a

claim upon which relief can be granted. Id. § 1915A(b)(1). The district court


                                            3
              Case: 17-15658     Date Filed: 07/25/2018    Page: 4 of 5


adopted the magistrate judge’s report after receiving it without objection from

Leonard. And in the objections that Leonard eventually filed, he argued about the

failure to preserve evidence, to file and return summonses and subpoenas duces

tecum, and to appoint him counsel instead of addressing whether his complaint

stated a claim for relief. Leonard makes conclusory assertions that the defendants

violated his constitutional rights and committed racketeering activities, but

Leonard fails to explain how they did so. Although we read briefs filed by pro se

appellants liberally, we will not serve as their de facto counsel. See GJR Invs., Inc.

v. Cnty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part on

other grounds as recognized in Randall v. Scott, 610 F.3d 701, 709 (11th Cir.

2010).

      The district court also did not abuse its discretion when it denied Leonard’s

motion for reconsideration. “A District Court abuses its discretion when it applies

the wrong law, follows the wrong procedure, bases its decision on clearly

erroneous facts, or commits a clear error in judgment.” Rodriguez v. Fla. Dep’t of

Corr., 748 F.3d 1073, 1075 (11th Cir. 2014) (internal quotation marks and citation

omitted). Leonard argues that the district court failed to consider his objections to

the report and recommendation, but as stated earlier, those objections did not

contest the grounds for the dismissal of his complaint. We cannot say that the




                                          4
                 Case: 17-15658   Date Filed: 07/25/2018   Page: 5 of 5


district court committed a clear error in judgment when it denied Leonard’s

motion.

      We lack jurisdiction to review the magistrate judge’s denial of Leonard’s

motion to appoint counsel. “The law is settled that appellate courts are without

jurisdiction to hear appeals directly from federal magistrates.” United States v.

Schultz, 565 F.3d 1353, 1359 (11th Cir. 2009) (quoting United States v. Renfro,

620 F.2d 497, 500 (5th Cir. 1980)). Leonard cannot challenge on appeal a

magistrate judge’s order that he failed to challenge in the district court. See Fed. R.

Civ. P. 72(a).

      We AFFIRM the dismissal of Leonard’s complaint.




                                           5